 1
 2
 3
 4
 5
 6
 7
                               UNITED STATES DISTRICT COURT
 8
                                       DISTRICT OF NEVADA
 9
10
     STRIKE 3 HOLDINGS, LLC,                                Case No.: 2:18-cv-01541-KJD-NJK
11
            Plaintiff(s),                                                 ORDER
12
     v.
13
     JOHN DOE SUBSCRIBER ASSIGNED IP
14   ADDRESS 70.189.203.216,
15          Defendant(s).
16         On October 22, 2018, the Court ordered Plaintiff to file a status report by January 22, 2019.
17 Docket No. 7. In light of the subsequent orders extending the deadline to effectuate service,
18 Docket Nos. 9, 11, the Court EXTENDS the deadline to file that status report to March 29, 2019.
19         IT IS SO ORDERED.
20         Dated: January 31, 2019
21                                                               ______________________________
                                                                 Nancy J. Koppe
22                                                               United States Magistrate Judge
23
24
25
26
27
28

                                                     1
